             IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF HAWAII

RUDOLPH LACADEN,#A6111431, ) NO. 1:19-cv-00063 LEK-KJM
                           )
         Petitioner,       ) ORDER FOR CLARIFICATION
                           )
         vs.               )
                           )
STATE OF HAWAII,           )
                           )
         Respondent,       )
__________________________ )

                         I. INTRODUCTION

       Before the court is pro se Petitioner

Rudolph Lacaden’s pleading, titled, “Proceeding Motion

for Reconsideration,” that is also labeled “In the

United States District Court for the District of

Hawaii.”    ECF No. 1.    Lacaden signed this document on

January 27 and sent it to the Hawaii First Circuit

Court (circuit court) on January 28, 2019.      See ECF No.

1-2.    The circuit court forwarded it to this court,

which received and filed the document on February 4,

2019.

       Because Lacaden seeks “early release due to

personal life style,” and pleads for the “courts to

con[s]ider this injun[c]tion on my behalf to grant me
freedom,” the Clerk of Court opened this action as a

Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody and issued a

Deficiency Order directing Lacaden to pay the filing

fee or submit an in forma pauperis application.     ECF

Nos. 1, 2.

                   II.   DISCUSSION

    Lacaden is apparently awaiting prosecution in two

state criminal proceedings: State v. Lacaden, 1FFC-19-

0000046 (active, updated 01/23/2019); and 1FFC-19-

0000028 (inactive, updated 01/17/2019) (Haw. 1st Cir.

2019), avail: https://jimspss1.courts.state.hi.us/JEFS.

See Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir.

2007) (holding court “‘may take notice of proceedings

in other courts . . . if those proceedings have a

direct relation to matters at issue’”).   In exchange

for consideration for early release, Lacaden promises

to obtain a job, housing, and life insurance.

    First, because Lacaden has never been a party to

any criminal or civil action in the federal courts,

there are no decisions for this court to “reconsider.”

                            2
Rather, because he sent the document to the circuit

court, and has two criminal proceedings pending before

that court, it appears that Lacaden seeks

reconsideration of a determination by the circuit court

regarding release from state custody pending trial.

    Second, Lacaden raises no federal bases for

granting a writ of habeas corpus, as required under

§ 2254.   See 28 U.S.C. § 2254(a) (stating a federal

court may entertain a petition under this section “only

on the ground that [petitioner] is in custody in

violation of the Constitution or laws or treaties of

the United States).   The “Petition” is therefore

subject to summary dismissal pursuant to Rule 4 of the

Rules Governing § 2254 Cases in the United States

District Courts.

    Third, if Lacaden is awaiting prosecution in the

circuit court, this federal court is likely required to

abstain from adjudicating any claims regarding his

criminal proceedings pursuant to Younger v. Harris, 401

U.S. 37, 43-54 (1971).   Under Younger, federal courts

may not stay or enjoin pending state criminal

                            3
proceedings, or grant monetary damages for

constitutional violations arising from them absent

extraordinary circumstances.       Mann v. Jett, 781 F.2d

1448, 1449 (9th Cir. 1986).

    Abstention is appropriate when: (1) the state court

criminal proceedings are ongoing; (2) the proceedings

implicate important state interests; and (3) the state

proceedings provide an adequate opportunity to raise

the constitutional claims.     Middlesex County Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

(1982); Baffert v. Cal. Horse Racing Bd., 332 F.3d 613,

617 (9th Cir. 2003).    A federal court may otherwise

exercise jurisdiction only when state proceedings are

conducted in bad faith or extraordinary circumstances

exist.   Baffert, 332 F.3d at 617.

                       II.   CONCLUSION

    Based on the foregoing, it is unclear whether

Lacaden intended to open a habeas action in this

federal court or sought relief in the Hawaii First

Circuit Court and simply mislabeled his pleading.

Lacaden is ORDERED to clarify his intent in sending his

                               4
“Proceeding Motion for Reconsideration,” to the state

circuit court, in writing on or before March 8, 2019.

      If Lacaden intended to seek reconsideration for

early release from the Hawaii First Circuit Court

regarding his state criminal proceedings, this court

will dismiss this action and vacate the Deficiency

Order.

      If Lacaden intended to commence a federal action

for writ of habeas corpus pursuant to 28 U.S.C. § 2254,

he must clarify this in writing by the above deadline,

and this federal habeas action will proceed.

             IT IS SO ORDERED.

             DATED: HONOLULU, HAWAII, February 14, 2019.



                                         /s/ Leslie E. Kobayashi
                                        Leslie E. Kobayashi
                                        United States District Judge




Lacaden v. State, No. 1:19-cv-00063 LEK-KJM; Nondisp Ord ‘19 (Ord to clarify)




                                          5
